Citation Nr: 0028256	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-13 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for non-service-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from November 
1943 to July 1945.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determination dated in June 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.


FINDINGS OF FACT

1.  The certified service department records show that the 
veteran had recognized guerrilla service from November 1943 
to July 1945.  

2.  The veteran did not have the requisite military service 
for non-service-connected pension benefits. 


CONCLUSION OF LAW

There is no legal authority for entitlement to VA death 
pension benefits for the appellant.  38 U.S.C.A. § 107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.3, 3.8 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval or air service. 38 U.S.C.A. 
§§ 101(2), 101(24) (West 1991); 38 C.F.R. §§ 3.1, 3.6 (1999).  
Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes as authorized by 
38 U.S.C.A. § 107 and 38 C.F.R. §§ 3.8, 3.9.  

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107(a).

The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In the present case, the service department, the United 
States Army Reserve Personnel Center, specifically determined 
in March 1977 that the veteran's only service was as a 
recognized guerrilla from November 1943 to July 1945.  There 
is no evidence of record showing any re-characterization of 
the veteran's status by the service department since that 
time.

The Board finds that the service department's determination 
that the veteran had recognized guerrilla service which ended 
in July 1945 is binding on VA.  38 C.F.R. § 3.203; see Duro, 
2 Vet. App. at 532.  As noted above, the provisions of 38 
U.S.C.A. § 107(a) render the survivors of those who served as 
members of the organized military forces of the Government of 
the Commonwealth of the Philippines prior to July 1, 1946, 
such as the appellant's deceased husband, ineligible for 
nonservice-connected death pension benefits.  Therefore, the 
appellant's claim for entitlement to VA death pension 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for non-service-connected death pension is 
denied.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals



 

